DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-22 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 9/04/2020 have been considered by the examiner and made of record in the application file.

Priority
4.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Specification
5.    The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
         -   Paragraph [0071]: “read inversion signal WDBI” on line 7 should be amended to “read inversion signal RDBI”, as shown in Figure 6.
         -   Paragraph [0106]: - “the second latch OD” on lines 1-2 should be amended to “the first latch EV”, based on the circuit connection of the first latch EV in the fourth sorting circuit 2168, as shown in Figure 9.
                                          - “the first latch EV” on line 5 should be amended to “the second latch OD”, based on the circuit connection of the second latch OD in the fourth sorting circuit 2168, as shown in Figure 9.


Claim Objections        
6.    Claims 1-11 and 22 are objected because of the following informalities:
        Claim 1, line 15, “internal I/O lines15” should be amended to “internal input/output lines15”1515 in order to correct antecedent basis for this limitation in the claim (referred to “internal input/output lines” in line 12 of the claim).
        Claims 2-11, line 1, “the stacked semiconductor device15” should be amended to “the semiconductor device15”15 in order to correct antecedent basis for this limitation in the claim (referred to “a semiconductor device” in line 1 of parent claim 1).
         Claims 8-10, line 2, “the data15” should be amended to “the read data15”15 in order to correct antecedent basis for this limitation in the claim (referred to “read data” in line 3 of parent claim 7).
         Claim 22, line 11, “the read inversion signal15” should be amended to “a read inversion signal15”1515 in order to correct antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 112(b)
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.     Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Claim 1, lines 11-12, recites “to transfer the first parallel data to respective first to n-th internal input/output lines”. This claim language renders the recited claim limitations (underlined n-th” recited in the claim above? Paragraph [0073] (lines 6-7) of the instant specification discloses “respective first to n-th internal input/output lines (MIO<0:n-1>) (where n is an integer greater than or equal to 2)”. The examiner suggests the above claim limitation should be amended as “to transfer the first parallel data to respective first to n-th internal input/output lines (where n is an integer greater than or equal to 2)”, based on the disclosure in paragraph [0073] of the specification above.
         Claims 2-11 are also rejected due to the rejection of parent claim 1 above.
        Claim 12, lines 5-6, recites “for transferring the parallel data to respective first to n-th internal input/output lines”. This claim language renders the recited claim limitations (underlined above) being indefinite and unclear because there is no clear definition with metes and bounds for the “n-th” recited in the claim above? The examiner suggests the above claim limitation should be amended as “for transferring the parallel data to respective first to n-th internal input/output lines (where n is an integer greater than or equal to 2)”, based on the disclosure in paragraph [0073] of the specification above.
        Claims 13-16 are also rejected due to the rejection of parent claim 12 above.
        Claim 17, lines 5-6, recites “for transferring the parallel data to respective first to n-th internal input/output lines”. This claim language renders the recited claim limitations (underlined above) being indefinite and unclear because there is no clear definition with metes and bounds for the “n-th” recited in the claim above? The examiner suggests the above claim limitation should be amended as “for transferring the parallel data to respective first to n-th internal input/output lines (where n is an integer greater than or equal to 2)”, based on the disclosure in paragraph [0073] of the specification above.
       Claims 18-20 are also rejected due to the rejection of parent claim 17 above.
       Claim 21, lines 8-9, recites “transferring the first parallel data to respective first to n-th internal input/output lines”. This claim language renders the recited claim limitations (underlined above) being indefinite and unclear because there is no clear definition with metes and bounds for the “n-th” recited in the claim above? The examiner suggests the above claim limitation should be amended as “transferring the first parallel data to respective first to n-th internal input/output lines (where n is an integer greater than or equal to 2)”, based on the disclosure in paragraph [0073] of the specification above.
       Claim 22 are also rejected due to the rejection of parent claim 21 above.

       Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/TRI M HOANG/Primary Examiner, Art Unit 2827